Citation Nr: 1438978	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-20 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marzec, Megan




INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  The Veteran's decorations for his active duty service include a Combat Infantryman Badge and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  An April 2008 rating decision denied entitlement to service connection for bilateral hearing loss and a May 2008 rating decision denied entitlement to service connection for hypertension.  

These issues were previously before the Board in August 2013, at which point they were remanded for further development.  They have since been returned to the Board for additional appellate review.    

This appeal was processed using the electronic Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Giving him the benefit of the doubt, the Veteran has bilateral hearing loss that is etiologically related to his active duty service.

2.  Giving him the benefit of the doubt, the Veteran has hypertension that is etiologically related to his active duty service.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that hypertension is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing Loss

The Veteran asserts that his hearing loss is the result of his active duty service in which he had significant noise exposure with no hearing protection.  

The Veteran's service treatment records show normal hearing upon separation from active duty service.  

Post-service medical records document numerous complaints of, and treatment for, hearing loss.  The Veteran has consistently reported that his hearing declined rapidly following service.  He reported noise exposure including from helicopters and the firing of mortar rounds.

A February 2008 VA examination found that the Veteran had bilateral hearing loss.  The examiner opined that it was less likely that the bilateral hearing loss was due to military noise exposure because of the normal hearing findings at separation.

The Veteran was afforded another VA examination in October 2013 with an opinion in November 2013.  The examiner opined that "impaired hearing is less likely as not caused by or the result of noise exposure in the military" because of "normal hearing sensitivity evidenced for both ears at separation from service with no significant change in thresholds for either ear."  

In light of the Veteran's significant noise exposure in service, the Veteran will be granted the benefit of the doubt.  The claim is granted.

Hypertension

The Veteran asserts that he has had hypertension since his active duty service.  Alternatively, he contends that his hypertension was caused by or aggravated by his service-connected PTSD.

The Veteran's March 1965 entrance examination documents that the Veteran reported "occasional, intermittent high blood pressure within the past year . . . Was told by private physician not to worry and blood pressure would probably return to normal." 

This report provides highly probative evidence in support of this claim.  

In March 1965 the Veteran's blood pressure was within normal limits.  The Veteran's service treatment records show occasional high blood pressure readings, interspersed with normal blood pressure readings.  An April 1966 service treatment record notes high blood pressure and "systolic hypertension."  At separation, the Veteran was noted to have normal blood pressure.  

Post-service private medical records document complaints of, and treatment for, hypertension.  Beginning in August 1979 the Veteran was continuously treated for labile hypertension.  

In May 2008, was afforded a VA examination.  The examiner diagnosed hypertension and opined that it was less likely as not caused by or a result of PTSD.  The examiner found that essential hypertension was the most common cause of hypertension and is the most likely cause in the Veteran.  

The examiner was afforded another VA examination in September 2013.  The examiner noted that the Veteran has a current diagnosis of hypertension that requires medication.  Onset was in 1969.  The examiner noted that the Veteran did not fulfill the criteria for a diagnosis of hypertension during military service or within a year of his discharge.  The examiner also noted that she was unaware of any peer reviewed medical literature indicating a link between PTSD and hypertension.  

In light of the notation of hypertension in service, high blood pressure readings before and during service, and treatment for hypertension shortly after separation from service, the Veteran is granted the benefit of the doubt.  The claim is granted.
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for hypertension is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


